United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Johnstown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2315
Issued: June 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated November 20, 2007 and April 24 and August 14, 2008
concerning his rate of pay. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly computed appellant’s rate of pay for purposes of
calculating his schedule award.
FACTUAL HISTORY
This is the third appeal in this case.1 By decision dated July 2, 2007, the Board set aside
November 20 and July 19, 2006 decisions of the Office denying appellant’s claim for a schedule
1

See Docket No. 07-428 (issued July 2, 2007); Docket No. 05-1993 (order dismissing appeal issued
February 2, 2006). On January 16, 2004 appellant, then a 40-year-old part-time flexible mail handler, sustained a
sprain and strain of the right knee and leg and right plica syndrome of the right knee.

award. By order dated February 2, 2006, the Board dismissed his appeal at his request. The
facts of the previous Board decision are incorporated herein by reference.
On June 13, 2003 the employing establishment issued a notice to appellant that a
February 25, 2002 removal was rescinded and he should report to work on June 15, 2003. In a
September 4, 2003 letter, appellant, a representative of the employing establishment and a union
representative agreed that the letter would constitute full and final settlement of the award for
reinstatement and back pay resulting from a June 5, 2003 arbitration decision. It was agreed that
appellant would receive back pay for the period March 272 through June 7, 2002 but would
waive back pay on and after June 8, 2002.3
On March 23, 2004 the employing establishment advised the Office that appellant was a
permanent employee working part time. During the year immediately preceding his January 16,
2004 employment injury, he earned $6,687.49 for 451 hours of work and leave. In a daily roll
payment worksheet, the employing establishment advised that appellant was on the pay rolls for
one year prior to the January 16, 2004 employment injury, but received pay for only 15 weeks at
the rate of $445.83 per week.
There are documents of record showing that appellant’s hourly pay rate was $16.43 and
his annual pay amount was $34,174.00.
On April 7, 2004 the Office advised appellant that his weekly pay rate had been
established as $455.83. On May 2, 2004 appellant indicated that he worked only 15 weeks prior
to his January 16, 2004 injury because the employing establishment improperly terminated him
until his reinstatement on June 13, 2003. He argued that he worked more than 40 hours a week
before his termination in February 2002. The record shows that appellant returned to work in
pay period 15 in 2003. He then worked pay periods 16, 21 through 24 and 26 in 2003 and pay
periods 1 and 2 in 2004. Appellant was off work pay periods 17 through 20 and 24 and he did
not use leave for these pay periods.
By decision dated November 20, 2007, the Office granted appellant a schedule award
based on 10 percent right lower extremity impairment for 28.8 weeks, from January 16 to
August 5, 2006. Appellant was paid at the three-fourths rate for claimants with dependents,
$341.87 (three-fourths of his $455.83 weekly pay as of his January 16, 2004 date of injury).4
On November 26, 2007 appellant requested reconsideration. He stated that his hourly
pay rate was $16.43 and his weekly pay rate was $657.20 (40 hours multiplied by $16.43) plus
cost-of-living increases. Appellant stated that he had been reinstated to his position with back

2

Appellant received pay for the period February 20 through March 27, 2002.

3

Appellant received unemployment compensation for July 20, 2002 to June 7, 2003. The employing
establishment did not feel that he was entitled to back pay for the entire period covered by the removal because he
did not seek other employment when he was removed from his position in 2002.
4

In this appeal, appellant is contesting the rate of pay used to calculate his schedule award for permanent
impairment to his right lower extremity, not the impairment rating.

2

pay and that his earnings history for the one year prior to the date of injury should be the basis of
his compensation.
By decision dated April 24, 2008, the Office denied modification of the November 20,
2007 decision, on the grounds that the evidence was insufficient to warrant modification.
On May 10, 2008 appellant requested reconsideration. He asserted that the Office used
an incorrect pay rate because it included unemployment compensation in determining his weekly
pay rate prior to his January 16, 2004 employment injury.5 Appellant stated that his hourly pay
rate at the time of his injury was $16.43 and he worked an average of 44.87 hours a week prior to
his dismissal on February 25, 2002 which was rescinded on June 13, 2003.6
By decision dated August 14, 2008, the Office denied modification of the April 24, 2008
decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that compensation
for a schedule award shall be based on the employee’s “monthly pay.”7 For all claims under the
Act, compensation is to be based on the pay rate as determined under section 8101(4) which
defines “monthly pay” as:
“[T]he monthly pay at the time of injury or the monthly pay at the time disability
begins or the monthly pay at the time compensable disability recurs, if the
recurrence begins more than six months after the injured employee resumes
regular full-time employment with the United States, whichever is greater….”8
Sections 8114(d)(1) and (2) of the Act9 provide methodology for computation of pay rate
for compensation purposes by determination of average annual earnings at the time of injury.
Sections 8114(d)(1) and (2) specify methods of computation for employees who worked in the
employment for substantially the whole year prior to the date of injury and for employees who

5

The record shows that the Office did not include appellant’s unemployment compensation in determining his
pay rate for the year prior to his January 16, 2004 employment injury.
6

The Office’s procedure manual notes that part-time flexible employees in the postal service are usually
scheduled for 25 or more hours a week but may, in fact, work a full-time schedule. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.3.b.(2)(a) (October 2005). Appellant submitted
evidence that he worked more than 40 hours a week for 19 out of 22 weeks from pay period 21 in 2001 through pay
period 5 in 2002.
7

See 5 U.S.C. § 8107(a).

8

See id. at § 8101(4).

9

Id. at § 8114(d)(1)(2).

3

did not work the majority of the preceding year, but for whom the position would have afforded
employment for substantially the whole year if the employee had not been injured.10
The Office’s procedure manual provides methodology for computing weekly pay on an
annual, daily and hourly basis.11 Section 2.900.10.c provides that, for postal employee’s, the
employee’s hourly pay rate is multiplied by 2080 (hours), then divided by 52 (weeks) to
determine the weekly pay rate.
ANALYSIS
Section 8107 of the Act provides that compensation for a schedule award shall be based
on the higher of the employee’s “monthly pay” at the time of injury or the time disability begins
or the time of a compensable recurrence of disability. In this case, the applicable pay rate is the
pay rate at the time of the January 16, 2004 employment injury.
As noted, sections 8114(d)(1) and (2) of the Act specify methods of computation for
employees who worked in the employment for substantially the whole year prior to the date of
injury and for employees who did not work the majority of the preceding year, but for whom the
position would have afforded employment for substantially the whole year if the employee had
not been injured. In this case, sections 8114(d)(1) and (2) do not apply because, although
appellant’s position would have afforded employment for substantially the whole year prior to
the January 16, 2004 employment injury, if not for the removal in 2002, appellant did not, in
fact, work substantially the whole year in 2003 because he did not work for five pay periods
during the period following his reinstatement. The record shows that he did not receive pay for
pay periods 17 through 20 and 25 in 2003. The reason that appellant did not work or use leave
for these five pay periods is not explained in the record.
The applicable method for determining appellant’s weekly pay rate is found in section
2.900.10.c of the Office’s procedure manual which provides that, for postal employees, the
employee’s hourly pay rate is multiplied by 2080 (hours), then divided by 52 (weeks). The
record shows that appellant’s hourly pay rate was $16.43. Multiplying $16.43 by 2080 equals
$34,174.40, divided by 52 equals a $657.20 weekly pay rate. In this case, the employing
establishment did not pay appellant the hourly rate of $16.43 when he returned to work in 2003.
Appellant received $6,687.49 for 451 hours of work and leave. $6,687.49 divided by 451 hours
equals an hourly pay rate of $14.83. There is no explanation of record as to why the employing
establishment did not pay appellant at the $16.43 hourly rate for the 451 hours of work and leave
in 2003. The Office determined that appellant’s weekly pay rate was $445.83 by dividing
$6,687.49 by the 15 weeks of work and leave in 2003.12 However, its computation is not correct
10

The Office defines “substantially the whole year” as “at least 11 months.” Federal (FECA) Procedure Manual,
Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.4.a (October 2005).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.10
(October 2005).
12

Appellant worked an average of 30 hours a week during the 15 weeks in 2003 (451 divided by 15). However,
prior to his removal in February 2002, appellant worked more than 40 hours a week for 19 of 22 weeks. There is no
explanation in the record as to why appellant worked fewer hours per week following his reinstatement in 2003.

4

if appellant was not paid at the correct hourly rate. If appellant’s correct hourly pay rate was
$16.43, his weekly pay rate was $657.20 using the formula in section 2.900.10.c of the Office’s
procedure manual ($16.43 multiplied by 2080 equals $34,174.40, divided by 52 equals $657.20).
Multiplying $657.20 by the three-fourths figure for employees with dependents equals $492.90,
rather than the $341.87 weekly amount used by the Office in computing appellant’s schedule
award. On remand, the Office should determine whether the employing establishment used an
incorrect pay rate for the 15 weeks in 2003. If it finds that appellant was entitled to an hourly
pay rate of $16.43 in 2003 and a weekly pay rate of $657.20, using the procedure manual
formula at section 2.900.10, it should then recalculate the amount of his schedule award.
The Board finds that this case must be remanded for further development on the issue of
appellant’s hourly and weekly pay rate. After such further development as the Office deems
necessary, it should issue an appropriate decision on the amount of appellant’s schedule award.
CONCLUSION
The Board finds that this case is not in posture for a decision. Further development is
needed on the issue of appellant’s correct hourly and weekly pay rate. After such further
development as the Office deems necessary, it should issue an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs’ dated August 14, April 24, 2008 and November 20, 2007 are set aside
and the case is remanded for further action consistent with this decision.
Issued: June 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

